DEATILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claims 1,3,4 limitations in this application that use the word “unit” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “unit” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,5 are rejected under 35 U.S.C. 103 as being unpatentable over Saiwai et al. 
(US 2019/0053305 A1) (hereinafter “Saiwai”) in view of Muraoka et al. (US 2019/0356400 A1) (hereinafter “Muraoka”)
A user equipment for performing inter- terminal direct communication, the user equipment comprising: (Saiwai teaches in Fig 1 shows UE-100-2(=user equipment) part of wireless D2D network with UE-100-1. Fig7 shows UE-100-2 in D2D communication with UE-100-1(=inter-terminal direct communication). In, [0112]-The UE 100 –2 has the sidelink function):
a receiving unit configured to receive a 10synchronization signal or a reference signal transmitted; (Saiwai teaches in Fig 6 UE having a receiver. In [0124] and [0135]- (S-RSRQ) of the reference signal in the PSBCH which carries the SLSS from UE-100-1 and received by UE-100-2 as in Fig7);
a control unit configured to control transmission power of the inter-terminal direct communication, based on the received synchronization 15signal or the received reference signal transmitted; and (Saiwai teaches in Fig 6 -UE having a controller. 
 In [0124] and [0135]- The UE 100 - 2 may adjust the transmission power, based on the calculated 
path loss (=control transmission power) using (S-RSRQ) of the reference signal in the PSBCH which carries the SLSS from UE-100-1 and received by UE-100-2 as in Fig7);
a transmitting unit configured to perform transmission of the inter-terminal direct communication by applying the controlled transmission power, (Fig 6 shows UE having transmitter. In [0155]-UE 100-2 may transmit the new relay request at a transmission power within a range not exceeding a maximum transmission power (=applying controlled transmission power) in step-S104(=inter-terminal direct communication with UE-100-1) in Fig7 to UE-100-1(=transmit to at least one UE)).
Saiwai does not explicitly teach the user equipment receiving the synchronization signal from a plurality of user equipment’s.
Muraoka teaches, a UE receiving signals from a plurality of UEs (Muraoka: Fig. 2B, [0053])
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Saiwai, by receiving synchronization signal from a plurality of user equipment’s as taught by Muraoka to apply D2D communication across multiple wireless devices that can benefit from latency and easier messaging advantages of D2D protocol.

Regarding Claim 2, The user equipment according to claim 1, wherein the synchronization signal or the reference signal used for measurement for controlling the transmission power of the inter-terminal direct communication, is configured by a base station 30apparatus or a user equipment, or is defined in advance. (Saiwai teaches in [0195] -The UE 100 – 1(= or a user equipment) transmits, to the UE 100-2(=transmission device of inter-terminal direct communication), the power control information including command information (TPC command) (=parameter related to controlling transmission power information) for controlling the transmission power from the UE 100 - 2 to the UE 100 - 1, into a MAC header of the packet (=configuration by user equipment).

Regarding Claim 3, The user equipment according to claim 1, wherein 
the control unit calculates a path loss 33value for each of the plurality of user equipment’s, based on the received synchronization signal or the received reference signal transmitted, and (Saiwai teaches in [0135]- The UE 100 - 2 may calculate a path loss, based on a reception level of the sidelink signal from the UE 100-1(=transmitted from and received by UE-100-2). The UE 100 - 2 may use a reception level (a received strength (S-RSRP) and a reception quality (S - RSRQ) of the reference signal in which the PSBCH is transmitted);
5controls the transmission power of the inter-terminal direct communication, based on an average path loss value, a maximum path loss value, or a minimum path loss value, among the path loss values (Saiwai teaches in [0196]- The command information may be any one of an instruction to transmit at the maximum transmission power of the UE 100 - 2(=transmission device of inter-terminal direct communication) , an instruction to transmit at the minimum transmission power of the UE 100–2. Since power is calculated based on path loss, maximum power or minimum power relates directly to maximum and minimum path loss).
Saiwai does not explicitly teach the user equipment receiving the synchronization signal from a plurality of user equipment’s.
Muraoka teaches, a UE receiving signals from a plurality of UEs (Muraoka: Fig. 2B, [0053])
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Saiwai, by receiving the synchronization signal from a plurality of user equipment’s as taught by Muraoka to apply D2D communication across multiple wireless devices that can benefit from latency and easier messaging advantages of D2D protocol.

Regarding Claim 5, The user equipment according to claim 2, wherein 
30a parameter related to the controlling of the transmission power, in a case where the synchronization signal or the reference signal used for the measurement for controlling the transmission power of the inter-terminal direct communication is 35configured by a base station apparatus or a user equipment, and (Saiwai teaches in [ 0195 ] The UE 100 – 1(= or a user equipment)  transmits , to the UE 100 - 2 , the power control information including command information ( TPC command ) (=parameter related to controlling transmission power information)for controlling the transmission power from the UE 100 - 2 to the UE 100 - 1, into an MAC header of the packet(=configuration by user equipment) .[0196]- The command information may be to use the S - RSRP as a reference. If the S - RSRP is used as the reference, the transmission power (=synchronization signal or the reference signal used for the measurement for controlling the transmission power)
a parameter related to the controlling of 34the transmission power, in a case where the synchronization signal or the reference signal used for the measurement for controlling the transmission power of the inter-terminal direct communication is not 5configured by a base station apparatus or a user equipment, are separately configured.(Saiwai teaches in [0190]- UE 100-2 may measure the received power ( the received strength (S - RSRP) and / or the reception quality (S– RSRQ) (=parameter related to controlling of the transmission power)of the reference signal in an RB ( resource block )(=reference signal) in which the PSBCH is transmitted . In this case, the UE 100 - 2 can measure the received power (=measured and not configured) of the SLSS from the UE 100-1(=user equipment).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saiwai et al. 
(US 2019/0053305 A1) (hereinafter “Saiwai”) in view of Muraoka et al. (US 2019/0356400 A1) (hereinafter “Muraoka”) in further view of Kim et al. (US 2018 / 0338319 A1) (hereinafter “Kim)

Regarding Claim 4, The user equipment according to claim 2, 15wherein 
the control unit controls the transmission power of the inter-terminal direct communication, in a case where the synchronization signal or the reference signal used for 20the measurement for controlling the transmission power of the inter-terminal direct communication, is not configured by a base station apparatus or a user equipment. (Saiwai teaches in [0190]- UE 100-2 may measure the received power (the received strength (S - RSRP) and / or the reception quality (S– RSRQ) (=reference signal related to controlling of the transmission power) of the reference signal in an RB (resource block) in which the PSBCH is transmitted. In this case, the UE 100 - 2 can measure the received power (=measured and not configured) of the SLSS from the UE 100-1(=user equipment). Saiwai teaches in [0196]- Ue-100-2(=control unit) controls transmission power using reference signal). 
Saiwai in view of Muraoka does not teach, based on the path loss value set as zero.
Kim teaches, based on the path loss value set as zero (in [0971] - In Equation 12, a (j). PL is a formula for path loss compensation. Here, PL represents downlink path loss measured by the UE. In [0972], a (j) is a scaling value representing a path loss correction ratio, has one of the values of 
{0, 0.4, 0.5, 0.6, 0.7 ,0.8,0.9,1}. Based on this equation path loss can be “zero”).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Saiwai in view of Muraoka, based on the path loss value set as zero as taught by Kim to have zero path loss and measure power from configured values in absence of any interference that can contribute to path loss.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saiwai et al. 
(US 2019/0053305 A1) (hereinafter “Saiwai”) in view of Muraoka et al. (US 2019/0356400 A1) (hereinafter “Muraoka”) in further view of Panteleev et al. (US 2018 / 0206140 A1) (hereinafter “Panteleev”)

Regarding Claim 6, The user equipment according to claim 1, wherein a reference signal used for controlling the transmission power of the inter-terminal direct communication, is configured by a base station apparatus or a user equipment, or is defined in advance.( Saiwai teaches in [ 0195 ] - the power control information including command information controlling the transmission power from the UE 100 - 2 to the UE 100 - 1, into an MAC header of the packet(=configuration by user equipment) [0196]- The command information may be to use the S - RSRP as a reference. If the S - RSRP is used as the reference, the transmission power (=synchronization signal or the reference signal configured by user equipment UE-100-1)
Saiwai in view of Muraoka does not teach, for measurement of 15surrounding interference.
Panteleev teaches, for measurement of 15surrounding interference D2D receiver may conduct time and frequency - selective D2D measurements. For instance, the subframe set specific received signal strength indicator (RSSI) measurement may be used to check at which sub frames the impact from interference is significant. In [0033]- D2D receiver may make a coarse estimation of the interference environment (surrounding interference).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Saiwai in view of Muraoka, for measurement of 15surrounding interference as taught by Panteleev to use reference signal to measure surrounding interference as interference plays a role in adjusting transmission power.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)-272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANINDITA SEN/Examiner, Art Unit 2478              

/KODZOVI ACOLATSE/               Primary Examiner, Art Unit 2478